Citation Nr: 0632354	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability secondary to service-connected bilateral knee 
disability.  

3.  Entitlement to service connection for a low back 
disability secondary to service-connected bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1969 to September 
1973.  
	
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2006) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA and its 
applicability to his appeal.  While the RO sent the veteran a 
letter in June 2002, this pre-dated the current claim and its 
contents applied to an increased rating claim and not the 
current issues on appeal.  It is the RO that must insure 
compliance with the notice provisions in the first instance.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Accordingly, this case 
must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate his claims of service 
connection for a bilateral hip disability, 
bilateral ankle disability, and low back 
disability secondary to service-connected 
knee disability.  In particular, the 
veteran should be asked to provide the 
names of all VA and non-VA care providers 
who have treated him.

(b) Notify the appellant of the 
information and evidence he is responsible 
for providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency; and

(d) Request that the appellant provide any 
evidence in his possession that pertains 
to his claim. 

2.	The RO should then readjudicate the 
issues on appeal and if they remain 
denied, provide the appellant and his 
representative with a new supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, including the applicable legal 
authority (including the VCAA) as well as 
a summary of any evidence received since 
the issuance of the supplemental statement 
of the case in May 2004. Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

